Gilbert, J.
1, 2. An attorney at law cannot recover the whole or any part of a contingent fee upon an express contract of employment, where the contingency provided for by the contract has not been brought about, although the entire work or service of the attorney has been duly performed, and although the possibility of the contingency being brought about is prevented by the subsequent wrongful conduct of the person for whose benefit the services were engaged, and with the subsequent continuing passive acquiescence of the client. Whether the undertaking would have proceeded to a successful or unsuccessful final determination had the’ client not passively acquiesced in the wrongful conduct is necessarily merely conjectural, and could not be considered in determining the question of liability.
3. Under circumstances such as those stated in the first, question propounded by the Court of Appeals, the attorney in such a case could not recover upon a quantum meruit the reasonable value of the services actually performed for the client under the contract. Whether such recovery could be had where the client himself prevented by his wrongful conduct a successful result of the attorney’s services is not decided, under the questions propounded.

All the -Justices concur.

“2. In other words (and with the purpose of framing the question more abstractly), can an attorney recover the whole or any part of a contingent fee, upon an express contract of employment, where the entire work or service of the attorney has been duly performed, although the contingency provided for by the contract has not been brought about, but where the possibility of its being brought about is prevented by the subsequent wrongful conduct of the person for whose benefit the services were engaged, and with the subsequent continuing passive acquiescence of the client himself, and where, without such acquiescence on the part of the client, the undertaking would proceed either to a successful or unsuccessful final determination?
“3. If the answer to the foregoing questions be in the negative, could the attorney in such a case recover upon a quantum meruit the reasonable value of the stated services as actually performed for the client under the contract, even though he may not be entitled to recover upon the express contract the specified contingent fee, or any proportion thereof ?”
The answers will be found in the headnotes.
Adams & Camp, for plaintiff.
H. W. Nalley and R. D. Flynt, for defendant.